Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose an adjustable fence assembly with an outer fastener that provides rotation of the fence assembly, an inner fastener that connects the fence to the body portion, and an adjustment fastener perpendicular to and spaced from the inner and outer fasteners and provides adjustment about the axis of rotation and an elastic member disposed between the fence and body portion to bias the fence towards a head the adjustment fastener.   U.S. Patent 2,754,859 to Ocenasek is the closest prior art.  Ocenasek discloses an adjustable fence assembly with a fastener 49 that provides rotation of the fence assembly, a second fastener 48, and an adjustment fastener 63 that is perpendicular to the first and second fasteners and provides adjustment to the fence.   Ocenasek does not disclose that the adjustment fastener 63 provides adjustment about the axis of rotation, nor does Ocenasek disclose that there is there an inner elastic member disposed between the fence and body portion to bias the fence toward a head of the adjustment fastener. The prior art fails to suggest or render obvious this combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724